DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 4/8/2020.
	Claims 1-9 are pending. 

Allowable Subject Matter
Claim(s) 1-9 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features as described below.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the connection between the circulation pipe (15) and the (pump (13) as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1
“Pressure detector” for detecting the liquid in the water tank and generating a pressure signal. There does not appear to be a definition of the structure of this device in the application.
“Warning device”, is interpreted to mean the assembly of item (30) in Fig. 3. 
 “Temperature detection unit”,  detecting a temperature of the liquid in the circulation pipe to generate a temperature signal.  There does not appear to be a definition of the structure of this device in the application. 	

“Receiving unit”, i.e. a “unit for receiving” a pressure signal.  There does not appear to be a definition of the structure of this device in the application.
“Processing unit”, i.e. “unit for processing” the temperature signal, volume signal and the pressure signal to obtain a temperature calculation value, a volume calculation value and a pressure calculation value. There does not appear to be a definition of the structure of this device in the application.
“Display unit”, i.e. “unit for display”, which alternatively displays the temperature curve and a latest temperature calculation value.  This is interpreted as the device (35) shown in Fig. 3. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the office is unable to locate a description of the structure for, “pressure detector”, “Temperature detection unit”, “Volume detection unit”, “Receiving unit”, “Processing unit”.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations, “Pressure detector”, “Temperature detection unit”, “Volume detection unit”, “Receiving unit”, and “Processing unit”.
The terms “detector” and “unit” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations.  A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the flow control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites, in line 3 the “circulation pipe is connected to the water tank, the water source and the pump”.  Referring to Fig. 1, the circulation pie (15) is clearly connected to the water source (12) and the tank (11), but there is no apparent connection to the pump (13).  It is not clear if the claim is correct in claiming the circulation pipe is connected to the pump, but if so, it is not clear how the connection is made.   
The claim recites in line 4 “at least one outlet/inlet”.  The use of inlet/outlet makes the claim indefinite as to whether the feature should be an inlet, an outlet, or both.  
	The “pump driving liquid between the water tank and the water source” in line 7.  It is not clear if the term “liquid” means liquid water or some other liquid. The office will assume this should be interpreted as “liquid water”, but the claim should be amended accordingly.  The change should also be made in any place the claims use “liquid” without further limitation.  
The claim recites “the processing unit receiving and calculating the temperature signal, the volume signal and the pressure signal to obtain a temperature calculation value, a volume calculation value and a pressure calculation value” which is not clear.
The office suggests rewriting this limitation as follows,
“the processing unit receives  and calculates a temperature calculation value, a volume calculation value and a pressure calculation value”.

Claim 2 recites, “wherein the processing unit uses the temperature calculation values of the past 240 seconds to form a temperature curve along an axis”.  There is a 

Claim 3 recites, “the warning light is located opposite to the display unit”.  The meaning of “opposite” is not clear.  There does not appear to be any mounting surface for a warning light opposite the display (35, Fig, 4), except perhaps the back of warning device (30).  However, the warning light (37) is not shown as being located on this surface in the figures.  

Comments Regarding Allowable Subject Matter
Regarding claim 1, US 2011/0073286 Tang teaches a water-cooling heat dissipation device comprising: 
a water tank (30, Fig. 1, par. 10), a water source (10, water cooled heat sink), a pump (312, Fig. 2, par. 12), and a circulation pipe (40), 
the circulation pipe connected to the water tank, the water source and the pump (Fig. 1),
the water tank having at least one outlet/inlet (340, Fig. 4, par. 13), 
the water source connected to a heat source to absorb heat from the heat source, (10, water cooled heat sink, par. 1 teaches the device is used to cool, i.e. absorb heat, from an electronic component)  

Tang does not teach, in an obvious combination with the limitations recited above, a pressure detector connected to the at least one outlet/inlet and sealing the at least one outlet/inlet, the pressure detector detecting the liquid in the water tank and generating a pressure signal, a warning device connected to the circulation pipe between the water tank and the water source, the warning device including  temperature detection unit, a volume detection unit, a receiving unit, a processing unit, a display unit and a buzzer,
the temperature detection unit detecting a temperature of the liquid in the circulation pipe to generate a temperature signal, the volume detection unit detecting a speed of the liquid in the circulation pipe to generate a volume signal, the receiving unit wirelessly and electrically connected to the pressure detector and receiving the pressure signal, the processing unit including a pre-set temperature value, a pre-set volume value and a pre-set pressure value built therein, the processing unit receiving and calculating the temperature signal, the volume signal and the pressure signal to obtain a temperature calculation value, a volume calculation value and a pressure calculation value, the temperature calculation value, the volume calculation value and the pressure calculation value being respectively compared with the pre-set temperature value, the pre-set volume value and the pre-set pressure value, 
when the temperature calculation value is larger than the pre-set temperature value, the processing unit sends the temperature calculation value to the display unit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763